Citation Nr: 1508991	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-41 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone (shoulder disability).

2.  Entitlement to service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-L5 (back disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1966 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which found that new and material evidence had not been received to reopen the claims for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone, and residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-L5.  

The Veteran appealed that decision, and in an April 2014 decision, the Board found that new and material evidence had been received to reopen the previously denied claims, and the Board remanded the newly reopened claims for further evidentiary development in April 2014 and in November 2014.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a rotator cuff tear, a glenhumeral joint osteoarthritis, and a clavicle disorder for his right shoulder and right clavicle.

2.  The Veteran's glenhumeral joint osteoarthritis did not become chronic during service, and did not manifest to a compensable degree within one year after separation from service. 

3.  The evidence is at least in equipoise as to whether the Veteran's right shoulder and right clavicle disability was caused by service and is otherwise etiologically related to service. 

4.  The Veteran is currently diagnosed with degenerative arthritis of the spine and degenerative disc disease.

5.  Degenerative arthritis of the spine did not become chronic during service, and did not manifest to a compensable degree within one year after separation from service.

6.  The evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the spine and degenerative disc disease were caused by service and are otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone (shoulder disability), have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-L5 (back disability), have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's glenhumeral joint osteoarthritis and degenerative arthritis of the spine disorders are considered "chronic diseases," which are listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current right shoulder/collarbone and back disabilities are residuals of, and caused by, an in-service motor vehicle accident injury which occurred in March 1968.  The Board notes that the Veteran has current diagnoses for both of the claims on appeal.  Specifically, a VA examiner in December 2014 diagnosed him with a rotator cuff tear, a glenhumeral joint osteoarthritis, and a clavicle disorder for his right shoulder and right clavicle, and degenerative arthritis of the spine and degenerative disc disease for his back disability.  Thus, the first prong of service connection is met.  Moreover, the Veteran meets the second prong of service connection because the Board resolved reasonable doubt in his favor and determined in its November 2014 decision that he sustained injuries to his back and right shoulder/collarbone as a result of an in-service injury, namely, the March 1968 motor vehicle accident.  Thus, the remaining questions to be resolved are whether the Veteran's current shoulder/collarbone and back disabilities are related to the March 1968 accident or some other event in-service.

Initially, the Board notes that the Veteran's August 1966 service entrance report of medical examination and report of medical history do not show any abnormalities; and thus, the Board does not need to address whether service aggravated the Veteran's right shoulder/collarbone and back disabilities.  

A March 1967 service treatment record reports that the Veteran suffered a laceration and contusion to his right ear which was repaired but required sutures, and that the injury was due to an accident.  The Veteran contended in various statements in support of his claims that the date of this record is incorrect and that the motor vehicle accident in question actually occurred in March 1968.  In addition to his statements, the record as a whole supports this contention through lay statements and service treatment records.  In a statement in support of his claim, the Veteran contended that he required 30 sutures to reattach his right ear, and an April 1968 service treatment record notes that the sutures were removed without problems.  

Several service treatment records from June 1968 report that the Veteran complained of headaches that he had since the March 1968 accident.  A June 1968 x-ray of his skull showed symptoms that were within normal limits; however, the Veteran's symptoms were not sufficiently relieved by pain medication.  

At the Veteran's October 1970 separation examination, the examiner noted no abnormalities to any of the Veteran's bodily systems, including his upper extremities, spine, and other musculoskeletal parts; however, he did note that the Veteran had a head injury and headaches for a couple of months after an auto accident in May 1968.  Again, the Board notes that the actual occurrence of the motor vehicle accident was in March 1968.  The examiner further noted that the Veteran did not have trouble with headaches since then, that no complications or sequelae were present, and that the Veteran denied all other significant medical or surgical history. 

Moreover, the Veteran reported in the October 1970 separation report of medical history that he has had frequent or severe headaches and a history of a head injury; however, he denied having swollen or painful joints, a history of broken bones, arthritis or rheumatism, deformity of bones or joints, painful or "trick shoulder or elbow, and back trouble of any kind.  

In March 1980, the Veteran complained of trouble with his back that lasted for approximately 2 months, and also 3 years prior to that, to a private doctor who noted that this was likely a protruded disc. 

The Veteran filed service connection claims in June 1981 alleging that he had a broken collarbone, back problems, and an ear that was torn off due to a truck accident when he was in service.  A VA medical record from June 1981 showed that the Veteran underwent a right sided L4 hemilaminectomy and a L4-L5 discectomy, as well as a lumbar myelogram with an epidural defect at right L4-L5 area.  

A July 1981 record from a private physician chronicles the Veteran's frequent treatment for his lower back, to include indications of a compression of a disc between the L4-L5, which began in July 1972 and continued until January 1980.  Likewise, a letter from a private chiropractor from the same month shows various appointment dates where the Veteran had specific spinal adjustments given by hand to relieve nerve and root compression and irritation from April 1980 to May 1981. Also dated July 1981 is a private physician's note that diagnoses the Veteran with a back strain.  

A November 1982 private physician's record noted that the Veteran reinjured his back several weeks prior after stepping from a ledge and he began to have low back pain.  The physician's impression was that the Veteran had a recurrent herniated disc.  Likewise, a private physician reported that the Veteran was having increasing pain in his right low back and right buttock area in March 1983.  A June 1983 private medical record showed that the Veteran had an epidural steroid injection for his back pain, but that he still had a very mild aching sensation and a mild pinching sensation in the anterior inguinal area on the right.  

Another private physician noted in January 1987 that the Veteran underwent a laminectomy several years prior and that his neurological deficit did not improve with that procedure and that he continued to have an inversion deformity of the right foot with attempted dorsiflexion, but he did not have increased back or neurological symptoms.  In February 1993, a private physician noted that the Veteran had a previous spinal fusion that left a foot drop on the right, and that he developed varus and acquinas deformities.  In September 2001, the Veteran again saw a chiropractor for several sessions for his low back problems.  

In a November 2008 statement in support of his case, the Veteran stated that he previously had back surgery and that he has not had any treatment for his right shoulder because he "just learned to live with the pain."

In an October 2009 Substantive Appeal (VA Form 9), the Veteran recounted the details of the truck accident in service and he contended that he has continued to have back problems since the accident.  Likewise, in a January 2011 statement in support of his claim, the Veteran again contended that he has had back problems since the in-service accident and that he takes medication on a daily basis to control it. 

The Board acknowledges that the Veteran's representative has submitted informal hearing presentations on five occasions throughout this appeal in which the representative has zealously advocated that the Veteran's back and shoulder disabilities are related to the in-service motor vehicle accident.  

The Veteran's wife submitted a lay statement in May 2012 in which she recounted observing the Veteran's pain associated with his back and shoulder disabilities, which she attributed to the in-service accident.  The Veteran also submitted a statement in May 2012 in which he contended that his separation examination did not show damage to his back because the appropriate testing was not performed.  He stated a similar contention in a September 2012 statement in support to his claim.

In November 2014, the Board remanded the current issues on appeal to schedule the Veteran for a VA examination to determine the etiology of any current shoulder and back disabilities.  The examiner was instructed to provide an examination and an opinion as to the cause of any current disabilities in light of the fact that the Veteran sustained injuries to his back and right shoulder/collarbone as a result of the March 1968 accident.  

The Veteran was afforded a VA examination in December 2014 where the examiner reviewed the Veteran's claims file and diagnosed him with the diagnoses that are stated above.  The examiner noted that the Veteran's service treatment records only mentioned headaches that lasted a few months after the automobile accident and that there was no original evaluation after the incidence showing an evaluation of any other body site.  The examiner noted that his service separation examination only showed headaches as a consequence of the accident, that he was a carpenter after service, and that his first back surgery was in 1981 (13 years after separation).  The examiner opined that the current back and right shoulder disorders, to include a collarbone disorder, were less likely than not related to the Veteran's period of service, including the March 1968 automobile accident wherein the Veteran claimed he sustained injuries to his back/right shoulder/collarbone.  The examiner reasoned that the Veteran's discharge documentation did not support his claims.   

In light of the evidence discussed above, the Board determines that the evidence is at least in equipoise as to whether the Veteran's right shoulder and right clavicle disability was caused by service and is otherwise etiologically related to service.  Initially, the Board concludes that the Veteran has not alleged, and the record is otherwise silent on the subject, that his glenhumeral joint osteoarthritis became chronic during service or that it manifested to a compensable degree within one year after separation from service.  Thus, the Board concludes that the Veteran's residuals of a right shoulder injury, claimed as a fractured right collarbone (shoulder disability) are not service connected on a presumptive basis.  

On the other hand, the record as a whole does show that the Veteran's shoulder/collarbone disability is directly related to his in-service motor vehicle accident.  While the Board acknowledges that the December 2014 VA examiner provided a negative nexus opinion on the subject, and the record as a whole does not contain many medical or lay statements concerning this disability, the Board finds it significant that the Veteran filed a claim for service connection for this disability at the same time that he filed his initial claim for service connection for his back disability, namely, in June 1981.  Moreover, the Veteran acknowledged in November 2008 that he has not had any treatment for his right shoulder, but that he just learned to live with the pain.  

Furthermore, the December 2014 VA examiner fashioned her nexus opinion in part on the fact that the Veteran's service treatment records do not contain evidence of treatment and evaluation of any other body site apart from headaches after the March 1968 accident.  However, the Board observes that VA determined that the clinical records from 1968 that purport to show medical treatment after the accident could not be located.  The unavailability of these documents was confirmed by the National Person Records Center in April 2014.  Therefore, after weighing the VA examiner's nexus opinion against the Veteran's consistent lay statements and the record as a whole, the Board finds the Veteran's statements to be highly probative on this subject. 

Thus, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran's current right shoulder and right clavicle disability is as likely as not the result of military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As it pertains to the Veteran's claim to service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-L5 (back disability), the Board finds that the evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the spine and degenerative disc disease were caused by service and are otherwise etiologically related to service.  Initially, the Board finds that the Veteran has not alleged and the record does not otherwise show that his degenerative arthritis of the spine became chronic during service or that it manifested to a compensable degree within one year after separation from service.  

While there are no complaints of back pain or back problems in his service treatment records, the Veteran did start seeing a private physician for low back problems in July 1972.  Since then, the record is replete with medical documentation and lay statements, including the Veteran's own words and those of his wife, showing that the Veteran has continued to have symptoms associated with back problems and pain.  Furthermore, the Veteran has had several medical procedures, including surgeries, on his back.  

The Board acknowledges that the December 2014 VA examiner opined that his current back disabilities are less likely than not related to his period of service.  However, it appears that the examiner considered the lack of records showing evaluation and treatment of the Veteran's back after the March 1968 accident as a factor in her opinion.  As previously stated, VA could not locate these records, and thus, the fact that the record does not contain such evidence does not prove that the Veteran was not evaluated and treated for his back injury after the motor vehicle accident.  

Moreover, a reasonable reading of the examiner's rationale, which stated that he had his first back surgery 13 years after separation of service, indicates that she did not consider the July 1981 record from a private physician which showed that the Veteran was continually treated for symptoms associated with his back problems from July 1972 through January 1980 in his office.  Thus, after weighing the VA examiner's nexus opinion against the medical and lay evidence of record, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran's current degenerative arthritis of the spine and degenerative disc disease were caused by service and are otherwise etiologically related to service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records as well as records of VA and private treatment.

The duty to assist was further satisfied by a VA examinations in December 2014 during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issues on appeal in April 2012, November 2013, April 2014, and November 2014 for additional development, including scheduling a VA examination, obtaining records of notice and of medical treatment, or in the alternative, formal findings that such evidence was unavailable, and readjudicating the Veteran's claims.  Accordingly, VA afforded the Veteran a VA examination in December 2014, formally found that an August 1981 notification letter and service treatment records from Seoul, Korea were unavailable, and issued a supplemental statement of the case in January 2015.  Therefore, the Board finds that there has been substantial compliance with its April 2012, November 2013, April 2014, and November 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone (shoulder disorder) is granted.

Entitlement to service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-L5 (back disorder) is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


